Title: To George Washington from George Clinton, 5 February 1782
From: Clinton, George
To: Washington, George


                  
                     Sir
                     Poughkeepsie feby 5th 1782
                  
                  Since I had last the honor of writing to You I received by way of New York the Intelligence contained in the enclosed Paper; which I think it my Duty to transmit your Excellency.  The Person thro’ whom it is derived left New York on the 23d Decr last—His Name I am not at present at liberty to divulge, but from his Character he deserves perfect Credit.  Unfortunately from some unaccountable Cause the Letter containing the Intelligence did not reach me until Yesterday.  You will observe Sir, that this Account agrees substantially with that contained in Mr Edgar’s Affidavit alluded to in my last and transmitted to Congress; and in my Opinion establishes the Fact beyond a Doubt; especially when compared with the Conduct of the People, to whom it alludes, during the course of last Summer and Fall in the countenance and encouragement afforded by them to the Disaffected in the propagation of false Accounts of the Strength, Position and Designs of the Enemy to the Northward which served to favor their Operations in another Quarter against which Major Ross directed his Force and I firmly believe the Successes of the Campaign to the Southward alone prevented their more openly discovering themselves.  It is very remarkable that exposed as their Country is to the Enemy they have not for these two Years past suffered the least Injury from them when at the same Time other Parts, much less accessable, experienced the most extensive Ravages.  A small Scout , of theirs, was last Fall fired on by mistake, and when it was discovered the greatest Pains was taken to appologize for it.
                  Indeed, Sir, I am persuaded that unless these People are brought to a Sense of their Duty before the opening of the Spring, when they will be able to receive aid from the Enemy, they will give as much Trouble and I am confident that if Congress would explicitly reject their unjust and pernicious Pretensions to Independency the Business can be easily effected; for I can with confidence assure your Excellency that a great Proportion of the Inhabitants of that Country are warmly opposed to their Measures and the Country at large appear at length to be sensible of their Perfidy and Treason.  I have the Honor to be with the highest Respect & Esteem Your Excellency’s most Obedient Servant
                  
                     Geo: Clinton
                  
                Enclosure
                                    
                     
                         c.5 February 1782
                     
                     “That sometime since Commissioners from Vermont had met with Persons appointed by Genl Haldiman and offered to become Subject to the Crown and Government of G: Britain upon the following Terms vizt 1st That the Territory as claimed by the Vermontiers be constituted a seperate and distinct Colony or Government.  2d That the same form of Government be granted unto them which was formerly enjoyed by Connecticut excepting that the Governor of the Province should from time to time be nominated and appointed by the Crown.  3d That they be allowed to remain neuter during the present Contest, unless the War is carried within their own Territory.  4th That they would raise two Battalions properly officered for their internal Defence—these Troops to be in british Pay &c. but not to be called into Service unless in Defence of the Province.  5th That they be allowed a free Trade to Canada and be protected therein.  These are all the Particulars that could be obtained respecting the Terms held out by the Commissioners.  The Papers were delivered to Genl Haldiman who conceiving the Matter of too important a Nature for him to decide upon, transmitted them to Sr H. Clinton as one of the King of G: Britains Commissioners for restoring &c. by whom they were laid before the Chief Justice who gave it as his Opinion that the Powers vested in the Kings Commissioners did not authorize them to determine a matter of so much Consequence and of so singular a Nature.  That as nothing short of an Act of Parliament would be sufficient for the Purpose the Papers relating to this Matter should be laid before the King in Council that the necessary Steps might be taken; which have accordingly been done and the result is expected.”
                  
                  
               